Citation Nr: 1505107	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  15-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


ISSUE

Whether an overpayment of VA compensation in the amount of $7239.07 was properly created.

(The issues of entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease and a hiatal hernia, an initial evaluation in excess of 10 percent for a left elbow disability, an initial evaluation in excess of 10 percent for a right elbow disability, and a combined rating in excess of 70 percent, are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on regular active duty from May 1974 to August 1977, and November 2003 to around April 2007, apparently followed by active service from June 2007 to September 2007.  The Board notes that the Veteran's service dates in 2007 have been contested by him in connection with the VA compensation overpayment matter addressed herein.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2014 administrative decision terminated the Veteran's VA compensation for periods between January 2007 and April 2007, and between June 2007 and September 2007, citing the fact that the Veteran had active service during those times.  By way of background, the Board notes that the Veteran had previously been considered to have served his last period of active service from November 2003 to January 2007.

In December 2014, the Veteran filed a notice of disagreement ("rebuttal"), but no Statement of the Case (SOC) has been issued.  Therefore, this matter will also be remanded so that the Veteran may be provided with an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with regard to the issue of whether an overpayment of VA compensation in the amount of $7239.07 was properly created.  See Notice of Disagreement, December 2014.  This matter should thereafter be returned to the Board only if perfected by the filing of a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




